Order entered January 27, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00984-CR

                             JENNIE FRAZIER GITAU, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-30933-S

                                            ORDER
         Before the Court is the State’s January 23, 2020 motion to extend time to file its brief.

We GRANT the motion and ORDER the brief received that same date filed as of the date of this

order.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE